Citation Nr: 0426442	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level III hearing acuity in the left ear and 
Level I hearing acuity in the right ear.    

2.  The veteran's bilateral hearing loss does not demonstrate 
exceptional patterns of hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Table VI, Table VIA, and 
Table VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  2004), 
it was in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in July 2001 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The appellant 
was later provided with a copy of the original rating 
decision dated in May 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
service connection.  Following a de novo review pursuant to 
the appellant's request, the appellant was issued a revised 
rating decision in January 2003 which approved the 
appellant's claim for service-connected hearing loss.  This 
rating decision set forth anew the general requirements of 
then-applicable law pertaining to the appellant's request.  
The appellant then filed a Notice of Disagreement with the 
RO's 0 percent rating for hearing loss in January 2003.  The 
RO then filed a Statement of the Case in February 2003, which 
reiterated the general advisement found in both rating 
decisions.  

Because the appellant had been continually apprised for 
approximately 18 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO requested, in several letters dated 
between July and December 2001, the appellant's service 
records, service medical records, private medical records, 
and VA medical records.  38 U.S.C.A.§ 5103A (a),(b) and (c).  
These records were then reviewed by the RO.  The appellant 
was then accorded a personal board hearing in March 2004.          

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Increased Rating for Bilateral 
Hearing Loss:  

I.  Background:

VA granted the appellant's claim for service connection for 
bilateral hearing loss.  Based on results of a VA audiology 
examination in November 2002, the RO found the appellant's 
hearing loss to be 0 percent disabling.

The results of this examination showed the appellant's left 
ear with 96 percent speech discrimination.  Decibel (dB) loss 
at the puretone threshold of 1000 Hertz (Hz) was 20, with a 
65 dB loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 85 dB 
loss at 4000 Hz.  The average decibel loss was 59 in the left 
ear.  

The audiology examination further found the right ear's 
percent of speech discrimination at 98.  Decibal loss at 1000 
Hertz was 15 dB, with a 10 dB loss at 2000, a 60 dB loss at 
3000, and a 65 dB loss at 4000.  The average decibel loss for 
the right ear was 38.  




HERTZ



1000
2000
3000
4000
AVG
LEFT
20
65
65
85
59
RIGHT 
15
10
60
65
38

The RO concluded that, from Table VI of 38 C.F.R. 4.85, Roman 
Numeral II is determined for the left ear, and Roman Numeral 
I is determined for the right ear.   After consulting Table 
VII of 38 C.F.R. 4.85, the RO concluded that a 0 percent 
rating was appropriate for the appellant's bilateral hearing 
loss.  

The appellant appealed this rating evaluation, arguing that 
he deserves an increased rating given his hearing 
difficulties, particularly those he experiences in social 
settings.    

The appellant was later afforded another VA audiology 
examination in August 2003 to determine whether the appellant 
suffers from tinnitus, which was eventually service 
connected.  During this examination, the VA examiner once 
again tested the appellant's bilateral hearing loss.  

The results of this examination showed the appellant's left 
ear with 90 percent speech discrimination.  Decibel (dB) loss 
at the puretone threshold of 1000 Hertz (Hz) was 25, with a 
60 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 80 dB 
loss at 4000 Hz.  The average decibel loss was 59 in the left 
ear.  

The audiology examination further found the right ear's 
percent of speech discrimination was 92.  Decibal loss at 
1000 Hertz was 10 dB, with a 15 dB loss at 2000, a 60 dB loss 
at 3000, and a 80 dB loss at 4000.  The average decibel loss 
for the right ear was 41.  




HERTZ



1000
2000
3000
4000
AVG
LEFT
25
60
70
80
59
RIGHT 
10
15
60
80
41

The RO concluded that, from Table VI of 38 C.F.R. 4.85, Roman 
Numeral III is determined for the left ear, and Roman Numeral 
I is determined for the right ear.   After consulting Table 
VII of 38 C.F.R. 4.85, the RO again concluded that a 0 
percent rating was appropriate for the appellant's bilateral 
hearing loss.  

The appellant submitted private medical records reflecting 
hearing loss treatment from 1988 to 2001.  Findings among 
these records comport with the RO's findings that the 
appellant suffers from bilateral hearing loss, and that a 0 
percent rating is mandated by current regulations.  

II.  Analysis:

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  Based on this guidance, the VA 
examiner found the appellant demonstrated Level II hearing 
acuity in the left ear in the November 2002 exam, Level III 
for the left ear in the August 2003 exam, and, in both exams, 
Level I hearing acuity in the right ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI (2003).  A percentage 
evaluation of 0 is derived from Table VII of 38 C.F.R. § 4.85 
based on these hearing levels.  Accordingly, the veteran's 
bilateral hearing impairment warrants the currently assigned 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII (2003).  

Further, the veteran's bilateral hearing loss does not 
demonstrate the exceptional patterns of hearing impairment 
described under the provisions 38 C.F.R. § 4.86 (2003).  The 
VA audiological examination reports show that the puretone 
thresholds at each of the four specified frequencies were not 
all 55 decibels or more in the right and left ears.  38 
C.F.R. § 4.86(a) (2003).  Additionally, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the right and left ears.  
38 C.F.R. § 4.86(b) (2003).  Accordingly, the Board finds 
that the veteran's bilateral hearing loss more closely 
approximates the criteria for the currently assigned 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a noncompensable rating 
under Diagnostic Code 6100 during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's bilateral hearing disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
bilateral hearing disability.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



